         Case 1:18-cv-09936-LGS Document 174 Filed 02/21/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 JANE DOE, LUKE DOE, RICHARD ROE,
 and MARY MOE, individually and on behalf
 of all others similarly situated,

                                 Plaintiffs.

                 v.                                No. 18 Civ. 9936 (LGS)

 THE TRUMP CORPORATION, DONALD
 J. TRUMP, in his personal capacity,
 DONALD TRUMP JR., ERIC TRUMP, and
 IVANKA TRUMP,

                               Defendants.


  DECLARATION OF JESSICA STEBBINS BINA IN SUPPORT OF NONPARTIES
 JMBP, LLC AND METRO-GOLDWYN-MAYER STUDIOS INC.’S OPPOSITION TO
                  PLAINTIFFS’ MOTION TO COMPEL


        I, Jessica Stebbins Bina, pursuant to 28 U.S.C. § 1746, declare as follows:

        1.      I am an attorney at Latham & Watkins LLP, attorneys for nonparties JMBP, LLC

(“JMBP”) and Metro-Goldwyn-Mayer Studios Inc. (“MGM”), over eighteen years of age, and

am competent to testify herein. I make this declaration in support of JMBP and MGM’s

opposition to plaintiffs’ motion to compel. The facts set forth below are based on my personal

knowledge, including knowledge gained through my review of and familiarity with files and

documents in this matter. If called as a witness, I could and would competently and truthfully

testify to these matters.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of an email dated July 7,

2008, produced by JMBP to plaintiffs bearing the production number JMBP00000001.
        Case 1:18-cv-09936-LGS Document 174 Filed 02/21/20 Page 2 of 3



       3.     Attached hereto as Exhibit 2 is a true and correct copy of an email (with

attachments omitted), dated September 11, 2008, produced by JMBP to plaintiffs bearing the

production number JMBP00000274.

       4.     Attached hereto as Exhibit 3 is a true and correct copy of an email chain,

containing two emails both dated October 10, 2008, produced by JMBP to plaintiffs bearing the

production number JMBP00000434.

       5.     Attached hereto as Exhibit 4 is a true and correct copy of a press release relating

to El Pollo Loco’s appearance on The Apprentice: Los Angeles, and a press release relating to

SolesUnited’s appearance on The Celebrity Apprentice, produced by JMBP to plaintiffs bearing

the production number JMBP00000560-62.

       6.     Attached hereto as Exhibit 5 is a true and correct copy of an email chain,

containing three emails dated February 16, 2009 and February 18, 2009, produced by JMBP to

plaintiffs bearing the production number JMBP00000730.

       7.     Attached hereto as Exhibit 6 is a true and correct copy of an email chain

containing four emails, dated July 10, 2010, July 12, 2010, and July 16, 2010, produced by

JMBP to plaintiffs bearing the production number JMBP00001360.

       8.     Attached hereto as Exhibit 7 is a true and correct copy of an email chain

containing two emails, dated October 13, 2010, produced by JMBP to plaintiffs bearing the

production number JMBP00002081.

       9.     Attached hereto as Exhibit 8 is a true and correct copy of an email chain

containing two emails dated October 25, 2010, produced by JMBP to plaintiffs bearing the

production number JMBP00002131.




                                                2
         Case 1:18-cv-09936-LGS Document 174 Filed 02/21/20 Page 3 of 3



       10.     Additionally, counsel for JMBP provided several written explanations to answers

plaintiffs’ other requests. Attached hereto as Exhibit 9 is a true and correct copy of the

November 22, 2019 letter counsel for JMBP and MGM sent to counsel for plaintiffs containing

these explanations.

       I declare under penalty of perjury that the foregoing is true and correct.

        Date: February 21, 2020                              /s/ Jessica Stebbins Bina
        Los Angeles, California                              Jessica Stebbins Bina




                                                 3
Case 1:18-cv-09936-LGS Document 174-1 Filed 02/21/20 Page 1 of 2




               EXHIBIT 1
                                          Case 1:18-cv-09936-LGS Document 174-1 Filed 02/21/20 Page 2 of 2
            From                                        DolphinEntaolcom
            To                                          Page Feldman
            CC                                          rgrafftrumporgcom
            Sent                                        772008           115946 AM

            Subject                                     Anne Archer         regarding         The Apprentice and        ACN
            Attachments                                 ACNCorpProfile07018pdf




        Dear Page


        Thanks       for   the great        talk   last   week       I

                                                                         appreciate     the overview        you gave me and agree that          this   looks   like   an excellent

        opportunity        for   ACN

        Attached       please        find   a corporate          profile of      ACN      I   am   happy     to   answer any other questions you may have about the company

        or     send additional        information



        I

            spoke with Rhona              this     morning about our conversation                   and the corporate      fee   for   the   segment    ACN    is
                                                                                                                                                                    offering   to   pay
                     Hopefully       we can         negotiate        something        in that   range


        The dates you            mentioned          for    a creative       meeting     around      July    22 should   work   just   fine



        Thanks       again     and    I   look forward         to    working     with   you on     this    project



        Best     wishes




        75rA




        Anne       Archer

        7046580342



        CC
        Rhona       Graff

        Vice     President

        Assistant     to    the President

        The Trump Organization




        Gas      prices getting           you    down        Search        AOL   Autos        for fuel   efficient   used cars




Confidential     Information     Governed          by   Protective       Order                                                                                                            JMBP00000001
Case 1:18-cv-09936-LGS Document 174-2 Filed 02/21/20 Page 1 of 2




               EXHIBIT 2
                                           Case 1:18-cv-09936-LGS Document 174-2 Filed 02/21/20 Page 2 of 2
         From                                                Libby      Greenberg <Igreenbergjinslawcom>                          on behalf of Andrew           M   Schauer

         To                                                  Keith      U   Kuder           abuhleracninccom           Anne Archer         Eric   Cowan
         CC                                                  Page Feldman                   Sadoux Kim
         BCC                                                 sadoux kim

         Sent                                                9112008 102239 AM

         Subject                                             ACN     Task Agreement

         Attachments                                         APPRENTICE                 8   TASK AGREEMENT 091108                   pdf REDLINEDAPPRENTICE                     8    TASK
                                                             AGREEMENT                  091008     PM    APPRENTICE           8    TASK AGREEMENT 091108pdf




        Message from Andy Schauer


        Please see the                    final     edits to         the Task Agreement                 based       on Andys conversation                with   Alan    Please sign and fax

        the signature page to us at                               7208892222                      Also please       send   five    5     original   executed        signature pages        to   us by

        Federal Express                      overnight mail                      As discussed         you    will   receive   an       invoice    for   the Task Assistant          Fee    Please

        contact      Andy        with
                                               any questions




               Andrew         M Schauer

                 i                                       chatier
                            ¼0   4I   YS    AT      LAW


                             08392214                     LhuI                        I1WCOfl

                                      922I1                     720         i    2222

               110                             4`   1
                                                                                  I   South   TEwer

               1ormi                  r   ti



        This electronic               message transmission contains information from the law firm of Jin      Schauer                                                      LLC        which     may
        be confidential               or privileged The information is intended to be for the use of the individual or                                                    entity     named
        above        If
                           you are not the intended                                   recipient    be aware     that   any disclosure             copying       distribution   or   use of the

        contents          of this         information              is   prohibited


        If
             you have received                          this electronic               transmission     in   error    please notify us by email by replying to this email or
        at     infogiinslawcom                          by phone            at   7208892211             or via facsimile          at   7208892222




Confidential    Information    Governed                 by   Protective         Order                                                                                                              JMBP00000274
Case 1:18-cv-09936-LGS Document 174-3 Filed 02/21/20 Page 1 of 2




               EXHIBIT 3
                                                Case 1:18-cv-09936-LGS Document 174-3 Filed 02/21/20 Page 2 of 2
            From                                                 George Sealey <gsealeymarkburnettprodcom>
            To                                                   Tom Ruff DolphinEnt©aolcom                        Allan   van   Buhler

            CC                                                   Lisa   Krass Sadoux Kim Syd              Leier

            BCC                                                  sadoux kim

            Sent                                                 10102008 41859                PM
            Subject                                              Re     Debrief      Time Change




            Hi   Anne


        Were                very sorry for the               late     notice         but   we had no   choice      in   the   matter      Mr Trump has an engagement                      that   cannot       be

        changed                Thank           you for your help                in   making    this   happen


        Best


        George




        George Sealey
        Supervising                     Producer

        Apprentice                  8
        Mark            Burnett          Productions

        725        5th        Avenue            5th    Floor

        NY NY 10022
        2128721333                         NY    Office

        3109035676                         Office




        On 101008                        709 PM Tom                   Ruff                                                 wrote


        Hi       Anne
        FYI due               to    a scheduling            conflict     with    Donald      on Tuesday   evening          we have had       to    move      our    boardroom from 7pnn          to   4pnn
        which               means       that    his   on camera          debrief with        Tony and Greg         at   Trump Tower has           to   now   take   place   at   330pnn   with   a 3pnn      call


        time            I
                            apologize          for    the   inconvenience              unfortunately   this   is   necessary due       to   his   schedule

        Thanks
        Tom




        Tom      Ruff

        Task Producer

        The      Celebrity         Apprentice
        0   2128721333              x146




Confidential       Information           Governed           by   Protective     Order                                                                                                                          JMBP00000434
Case 1:18-cv-09936-LGS Document 174-4 Filed 02/21/20 Page 1 of 4




               EXHIBIT 4
                                   Case 1:18-cv-09936-LGS Document 174-4 Filed 02/21/20 Page 2 of 4


                                                                                                   FINAL         1307

                       Contacts         Julie      Weeks             El Polio        Loco
                                         Lauren          Boukas             Fishman Public Relations




                       FOR IMMEDIATE RELEASE

                                 El    Polio       Loco         is     Newest Recruit on                          NBCs          The Apprentice                    Los Angeles
                              Prime Time TV Appearance                                   to   Fuel Grilled Chicken Leaders National Expansion

                                         Segment              Airs          Sunday January 28 2007 from 900                                        1000       pm         PTET



                       IRVINE          CA          January            X     2007         El Polio       Loco the nations                  leading     grilled     chicken        franchise

                      will    get a major boost of exposure as a featured brand                                               on season six of              NBC TVs            hit    reality


                       show The          Apprentice                Los Angeles                   When      El   Polio   Loco         CEO     Steve       Carley steps into                 The

                       Donalds shoes atop a                          hill
                                                                            overlooking           Los Angeles           it    will   mark the       first    time   in   the    shows          six


                       season         history that           someone other than Mr Trump                              delivers        the allimportant task to contestants




                       Its a great time for El Polio                          Loco         We     are experiencing continued                      strong growth            in    our existing

                       markets and great                 momentum                 with     our national          franchise           expansion        so when        the    shows

                       producers approached                        us to participate               in   this    popular national            reality     series the timing could

                       not have been               more perfect                said      Carley          Our     visibility     on The       Apprentice             Los Angeles             will



                       heighten        awareness              of     our brand        in   both     new and         existing         El   Polio   Loco markets              as well         as


                       ignite    excitement             in   regions         we     are exploring as part of our national                           expansion              Carley noted

                      that    El   Polio     Loco       recently            inked a series of multi unit development agreements for 61                                                 new

                       restaurants          in    new        markets outside               its   core West Coast base




                       El Polio       Loco       will   be featured on episode                      four of the         highly anticipated               sixth    season             The

                      Apprentice            Los Angeles                     Set to   air   on     Sunday         January        282007            from      900          1000        pm
                       PTET           the segment             will   feature two teams of ambitious                            contestants          as they       roll    up their sleeves

                       at    two Los Angeles area                      El    Polio    Loco restaurants                 Trying not to           ruffle       the feathers of fellow


                      team members contestants                                test their culinary aptitude                    as they create             market and            sell    their    own

                      version of El Polio Locos signature Polio                                         Bowl®       El Polio         Locos     Original Polio             Bowl®         a


                       longtime customer favorite                            combines            plenty of      the chains           famous       citrus marinated               flame

                       grilled     chicken         breast with              pinto    beans        rice     cilantro     onion         and Pico de Gallo




                      To provide         El      Polio       Loco fans          their      own    apprentice opportunity                    beginning January 28 and


                       continuing        through February                     11     the chain          will   host a mock            online   version of The Apprentice


                                                                                                          more



Confidential   Information   Governed     by     Protective     Order                                                                                                                                 JMBP00000560
                                     Case 1:18-cv-09936-LGS Document 174-4 Filed 02/21/20 Page 3 of 4


                       Los Angeles task                     with    an enter to win Create Your Own                                                 Polio        Bowl®              contest          on the     El   Polio


                       Loco website                  at   wwwelpollolococom                                 All    who        enter       will     receive            a coupon             toward their next


                       purchase of the Original Polio Bowl®                                            at    any        of El Polio               Locos 359              locations          nationwide               The

                      winner         will    receive         tickets       to     The Apprentice                        Los Angeles                  live    season             finale




                       Joining Carley on the show and as an advisor to                                                            Mr Trump             is   El        Polio         Locos Chief Marketing

                       Officer       Karen           Eadon



                       No stranger               to national          reality television                         El Polio         Loco was also featured                              earlier this            year on

                       NBCs          The Biggest Loser                     in    a segment where trainers coached                                                 contestants on                     how      they can

                       dine out healthfully and                       still
                                                                                 enjoy food             thats fresh and delicious




                       Founded            in    Guasave             Mexico            in    1975        El        Polio       Loco         pronounced                  L       Po yo Lo         co       is    famous      for


                      the     unique         preparation of                its    award winning                         polio             fresh      chicken            marinated               in   a special       recipe


                       of    herbs spices and                     citrus      juices         passed down from the founding family                                                     The marinated chicken

                       is    then    flame grilled hand cut and served                                            hot off the             grill    with     warm           tortillas        freshly           prepared


                       salsas and a wide assortment of side dishes                                                           Rounding               out the           menu          are fresh flavorful

                       entrées inspired by the kitchens                                     of    Mexico            including              signature grilled burritos The Original

                       Polio    Bowl®                Polio    Salads          Tacos              al   Carbon quesadillas                            and more



                      About         El   Polio        Loco

                       El    Polio   Loco        currently operates                   359 restaurants 208 franchised                                  locations            and 151          company owned
                       restaurants             located       in   California           Arizona Nevada                         Texas Colorado                     Illinois       and Connecticut

                       Headquartered                 in    Irvine   California              El   Polio       Loco        Inc        is   a privately        held        company owned                  by Trimaran
                       Capital Partners               and company management                                      For more information about                             El Polio Loco                visit    the

                       companys             website         at    wwwelpollolococom


                      This     news         release contains              forward          looking statements about                                among          other         items the sales revenues
                       products          consumer acceptance                          growth           rates      and growth              and franchising                  potential of          El    Polio    Loco    Inc

                      The      statements             reflect     managements                    current expectations                       regarding future                    events          Risk factors that

                       could    cause          actual       results   to differ            materially            from those expressed                       in   the forward           looking          statements

                       include       but are not            limited    to food borne illness incidents                                      increases            in    the cost       of   chicken            our

                      dependence   upon frequent deliveries of food and other supplies our vulnerability to changes in consumer
                       preferences and economic conditions   our ability to compete successfully with other quick service and

                      fast    casual        restaurants             our   ability      to    expand              into   new markets                 our reliance               in   part   on our franchises             our

                       ability to     support our             expanding           franchise            system and the possibility of unforeseen events affecting                                                       the

                       industry      in     general          Statements about                     El   Polio Loco Incs past performance are not necessarily

                       indicative of           its   future results              El   Polio       Loco           Inc    undertakes                no obligation            to   publicly        update or revise any
                      forward       looking           statement           whether as the                result          of   new         information         future events                 or   otherwise


                      This information                is   not offered or disclosed                         in    connection             with     an offer        to    sell    or the     solicitation         of any offer

                      to  buy any franchise  Any such offer or solicitation                                                  is   made       only through               our     offering        circular      and only in

                      jurisdictions where such offers are lawful



                                                                                                                             1414




Confidential   Information    Governed         by    Protective     Order                                                                                                                                                        JMBP00000561
                                 Case 1:18-cv-09936-LGS Document 174-4 Filed 02/21/20 Page 4 of 4




                                         S         lesUnited




                                         wear a pair                                                                          shair a pair
                                         there     are    more than       one    billion             people worldwide                 that    are




                                         4make
                                         living    in   extreme       poverty        and    that            dont have access            to the




                                                                                                                                                                                         4
                                         most     basic    of    necessities         including              clothing       and shoes          we
                                                                                                                                                                           We ir
                                         invite    you    to join     crocs    inc     in   launching               SolesUnited               the

                                         first   of its kind
                                         dedicated         to
                                                                      recycled
                                                                 providing       new
                                                                                       footwear

                                                                                            recycled
                                                                                                                   donation
                                                                                                                   shoes    to
                                                                                                                                      program
                                                                                                                                  people       in                z                             D
                                         need     around        the   world                                                                                                              154
                                                                                                                                                         deree                                 shafe


                                         as   crocs       shoes           we encourage
                                                                      customers         you to be some
                                         of   the first  people to participate  in SolesUnited and to
                                                 the    commitment to return your crocs shoes when
                                         theyve         reached        their   end         of        life     so    that    the       croslite
                                                                                                                                                                          ricyche

                                         material       can be recycled          into       new footwear                for   donation         to

                                         make     this    pledge today          to    locate          the     closest      authorized         crocs      shoes       collection     center
                                         and      to      obtain       more          information                   about      this      humanitarian             initiative         go    to




                                         crocs      inc    has    teamed        up    with           the      celebrity       apprentice            to   raise       awareness      of   the

                                         SolesUnited              program            tune       in    to     nbc    tonight      to   see    this special   episode




                                                          when          today thursday                        january         31st      2008
                                                          where NBC
                                                          time          98c




                                                                                                THURSDAYS 98c                                       NBC




                                                                                                                     tiw
                                                                                                             crocs




Confidential   Information   Governed   by   Protective    Order                                                                                                                                       JMBP00000562
Case 1:18-cv-09936-LGS Document 174-5 Filed 02/21/20 Page 1 of 2




               EXHIBIT 5
                                             Case 1:18-cv-09936-LGS Document 174-5 Filed 02/21/20 Page 2 of 2
         From                                                    Tyre Jenna               NBC       Universal         <jennatyrenbcunicom>
         To                                                      Sheila        Marcello        Sadoux Kim
         BCC                                                     sadoux kim
         Sent                                                    2182009                 71350 PM
         Subject                                                 RE      Rep magazine                for   approval




        The cover        is   approved               With        regards       to   the inside      spread    we   will       have an updated    photoad         for    vou   to   use    Im hoping     to   get this to   you

        tomorrow         In    addition              our Legal team would                  like     to request     that   the   ACN     logo not he    so   prominent         in the     photo of   the cast    should he

        smaller and placed                 differently            so as       not   to   imply endorsement            etc




        Let    me know         if   that    is       okay    and    I   will    send you      new      assets    when     I   receive   them



        Thanks

        Jenna




        From           Sheila       Marcello           mailtosnriarcellacninccorn
        Sent Monday                   February               16 2009 1219 PM
        To      Tyre Jenna             NBC             Universal Sadoux©markburnettprodcom

        Subject           FW         Rep     magazine                   for   approval




        Last     email        today              I
                                                     promise


        Here      is   our    Newsmagazine                         cover        and the inside spread                     The inside spread            is
                                                                                                                                                            your celebrity apprentice shot you sent us
        This     magazine             is    sold       at    our events              to   our representatives



        Thank          you very much                   for   your help


        Sheila Marcello




        From           Monica         Hancock

        Sent Monday                    February                  16 2009            308 PM
        To      Sheila        Marcello

        Subject <no                  subject>




               nittA      FlAncock

                                    nicer




        ACN      Inc

        1000     Progress Place

        Concord        NC     28025

        P 7042603327
        E      mhancock       a     amine com




                                                                                                                     Pthink green

                                                                                please    recycle   and    consider the        environment   before   printing   this    email




Confidential     Information         Governed               by   Protective         Order                                                                                                                                        JMBP00000730
Case 1:18-cv-09936-LGS Document 174-6 Filed 02/21/20 Page 1 of 2




               EXHIBIT 6
                                                            Case 1:18-cv-09936-LGS Document 174-6 Filed 02/21/20 Page 2 of 2
         From                                                                   Sadoux Kim <SKim©markbumettprodcom>

         To                                                                     Anne Archer
         Sent                                                                   7162010               102142 AM
         Subject                                                                Re Anne              about               ACN




         Anne          finale       has          pretty          much been spoken                     for     contract              went      out          yesterday            If   ACN      were    to   do    this   we can    only   have   two   2      executives         on

        the     show          just             like    last      time



        Kauai     is    great              I   hope         that      we can work on                  this         together again



        Aloha


        Sado     ux




        On     71610 619 AM Anne                                            Archer      Butcher             <do lphinentao                    Ico      m> wrote


        Talked           to        Robert They want                                     to   know            if     the finale            is  open trying
                                                                                                                                                   still                                 to   make         decision       today
        Could Robert and the twins                                                  all      three         be on the                    show or only two
        Hows            the          beach

        Original Message
        From     Sadoux             Kim          <sadouxmarkburnettprodcom>
        To    Anne Archer               <dolphinentaolcom>
        Sent     Mon         Jul    12         2010        523     am
        Subject        Re Anne                 about        AC   N



        Hey     Anne


        Im      heading            to      Hawaii           tomorrow               morning           but     Ill    have       access         to     email


        Ive     attached             the          PDF deck              for next        season


        With     respect            to         what         is   on   the       table     we    can     offer         ACN           a   task        which      is   priced           ©               for   The    Celebrity     Apprentice which        tapes       in




        mid    October               thru             mid   December               these        episodes              will    air   late   February           thru       late    May     2010 Sunday             nights   The    other brands that       are vying        for   The

        Finale episode                   need          a    final     decision        by     tomorrowTuesday                            and   that         price point      is                  and    I   cant   hold    them much        longer   as they     have      a   lot   to

        prepare         as well



        Let    me knowwould                                 love      to    feature       the   new                technology            on   the          show


        Sado     ux



        PS      Please        confirm                  receipt        of    this   email         due       to      its   size




        On     71010 347 AM Anne                                            Archer      Butcher             <do lphinentao                    Ico      m> wrote

        Hey     there        The guys                 return     from various         parts     of   the world           on   Monday       and       we meet        on   TuesdayI        know   you are on vacation        around   that   timeso     just   send    me   the   offers


        again    and     I   will    let       you     know      their     decision     asap     OK

        Thanks         and have fun



        Anne



        Anne Archer            Butcher

        111    Spartina       Court

        Mooresville           NC        28117

        7046580342


        7046580354                  fax




Confidential     Information                      Governed                 by   Protective           Order                                                                                                                                                                          JMBP00001360
Case 1:18-cv-09936-LGS Document 174-7 Filed 02/21/20 Page 1 of 2




               EXHIBIT 7
                                             Case 1:18-cv-09936-LGS Document 174-7 Filed 02/21/20 Page 2 of 2
         From                                              Sadoux Kim <SKim©markburnettprodcom>

         To                                                 Katie      Mapel
         Sent                                               10132010 84044 AM
         Subject                                            Re        Follow       up questions




         30 second            traditional     commercial         spots




        We     production             have    a   policy   of not      releasing     the   list   of   celebrities




        On     101310              1139      AM    Katie Mapel            <kmapelacninccom>                         wrote



        Sadoux thanks               for   your    time     on   the   call   today       We   are      working       on   revised    scripting   now           and   will    send over      shortly     In   the    meantime      do   you
        have       a    feel for   how    long the     commercials           the    celebrities        are creating       should     be    What       is   a    good        length   for   TV   but   also   long   enough   to   ensure     we
        get    a   good       message         Secondly          are   you    able   to   release       the   list   of celebrities    to   us   yet        Thanks


        Katie      Mapel
        ACN        Inc

        Senior         Marketing   Manager
        7042603491            direct



        wwwaonincconi               <littp    wwIATallninC00111>



        1000 Progress         Place

        Concord          NC   28025




Confidential       Information        Governed        by    Protective        Order                                                                                                                                                          JMBP00002081
Case 1:18-cv-09936-LGS Document 174-8 Filed 02/21/20 Page 1 of 2




               EXHIBIT 8
                                                         Case 1:18-cv-09936-LGS Document 174-8 Filed 02/21/20 Page 2 of 2
            From                                                             Eric Barron

            To                                                               Lisa       Krass Sadoux Kim
            CC                                                               Nakia Williams
            BCC                                                              Sadoux Kim

            Sent                                                             10252010 33725                     PM
            Subject                                                          Re         Updates




        Hi     Lisa


        It     looks like the                                executive                   brief       will   happen on Thursday at 4p at Trump Tower


        Eric




        Eric   Barron       I
                                Task      Producer             I
                                                                   NBC       Celebrity       Apprentice

        0    2127546000                  x107       I                                   If   2127596011

        MBP      I
                     725    Fifth    Ave        5th          Fbor   I   NY     NY       10022




        From               Lisa     Krass               <Ikrassacninccom>
        To           Eric   Barron

        Sent Mon October                                      25 2010 110127 AM
        Subject                 Updates



        Good morning


        Hope you had                       a great                 weekend


        Just         wondering                 if       you got the                 details      regarding the location      of the task delivery            Hopefully not on the roof terrace   since

        its      supposed                to rain              on        Wed         J




        Also          is    Tuesdays meeting                                   at   4pm         or   5pm

        When           and where                        is   dinner           on Wednesday



        Will there               be an          on camera                       executive             debrief   on Thursday     If   so when and where


        I   think          that     is    it        Were                almost there                 Looking    forward to it   Make   sure   to   order   up some great weather for us


        See you soon



        Lisa




        Lisa Krass                   CMP
        Global Director Event Planning

        ACN            Inc



        1000 Progress Place

        Concord                 NC        28025




Confidential         Information           Governed                     by   Protective         Order                                                                                                JMBP00002131
Case 1:18-cv-09936-LGS Document 174-9 Filed 02/21/20 Page 1 of 6




               EXHIBIT 9
       Case 1:18-cv-09936-LGS Document 174-9 Filed 02/21/20 Page 2 of 6
                                                               10250 Constellation Blvd., Suite 1100
                                                               Los Angeles, California 90067
                                                               Tel: +1.424.653.5500 Fax: +1.424.653.5501
                                                               www.lw.com

                                                               FIRM / AFFILIATE OFFICES
                                                               Beijing          Moscow
                                                               Boston           Munich
                                                               Brussels         New York
                                                               Century City     Orange County
                                                               Chicago          Paris
November 22, 2019                                              Dubai            Riyadh
                                                               Düsseldorf       San Diego
                                                               Frankfurt        San Francisco
BY EMAIL                                                       Hamburg          Seoul
                                                               Hong Kong        Shanghai
                                                               Houston          Silicon Valley
John C. Quinn                                                  London           Singapore
                                                               Los Angeles      Tokyo
KAPLAN HECKER & FINK LLP                                       Madrid           Washington, D.C.
350 Fifth Avenue, Suite 7110                                   Milan
New York, New York 10118


              Re:     Jane Doe, et al. v. The Trump Corporation, 18 cv 9936 (LGS) Subpoena
                      Duces Tecum to MGM and JMBP



Dear John:

        We write on behalf of nonparties Metro-Goldwyn-Mayer Studios, Inc. (“MGM”) and
JMBP, LLC (“JMBP”), in response to your letter dated November 5, 2019, and as discussed on
our call last week.

        As you know, JMBP—the custodian of the documents you seek—has already produced
nearly 4,000 pages in response to your requests. We have been incredibly forthcoming with
production in this matter and we remain open to discussing our remaining points of disagreement
in the future. However, JMBP maintains that some of your requests are overbroad and lack
relevance to your client’s claims, and create an undue burden on JMBP, a nonparty to this action.
As these requests are not proportional to the needs of the case, the materials have been properly
withheld under Fed. R. Civ. P. 26(b).

       We respond to the points in your letter as follows:

        Relevance and Overbreadth. While it is true that you are entitled to discovery on
nonprivileged matters “relevant to any party’s claim or defense and proportional to the needs of
the case,” Fed R. Civ. P. 26(b)(1), we disagree with your contention that your requests were
limited to such information. The complaint brings causes of action against Mr. Trump (as well
as members of his family and his companies) for allegedly fraudulently endorsing several
companies. One of those companies, ACN, appeared on just two episodes of The Celebrity
Apprentice, a television show, that with its companion show The Apprentice, ran for 16 seasons
(14 seasons with Mr. Trump). Yet, your subpoena inexplicably requests information that extends
far beyond those two episodes, for example requesting “all communications between MGM and
Trump or the Trump Entities,” and documents related to Trump’s editorial control over all
episodes of The Apprentice and The Celebrity Apprentice. Your letter suggests that these
          Case 1:18-cv-09936-LGS Document 174-9 Filed 02/21/20 Page 3 of 6
November 22, 2019
Page 2




sweeping requests are relevant simply because the complaint contains various statements about
The Celebrity Apprentice, including plaintiffs’ view that it was “a transparent form of product
placement” and that episodes were “heavily edited and scripted to create false impressions.”
(Letter at 2.) However, your clients’ claims are specifically related to Mr. Trump’s endorsement
of ACN, not any other company featured on the show, and information related to episodes
beyond the two featuring ACN have no conceivable relevance to your clients’ claims. The
inclusion of statements in your complaint that are irrelevant to the actual causes of action alleged
certainly do not justify sweeping requests for more than a decade’s worth of information—
particularly when these requests are directed at a nonparty. Moreover, your request did not
distinguish between communications sent between MGM, the current indirect corporate parent of
JMBP, and JMBP, the rightsholder and custodian.

       As you have since narrowed most of your overbroad requests, we respond to any
remaining relevancy concerns in our specific responses below.

        Expense of Production. Respectfully, plaintiffs’ offer to pay the expenses associated with
your request to review Celebrity Apprentice raw footage does not moot JMBP’s burden
objection. (Letter at 3.) In addition to financial expense, and as detailed further below, the
search for, and production of, various documents or footage requested would create an undue
burden on JMBP and its employees, as it would require the diversion of staff resources to extend
considerable time, energy, and resources searching for and reviewing such materials. The show
aired many years ago. Neither emails nor footage is stored in a way that is easy to access,
search, or display. Your financial payments will not reimburse JMBP for the substantial
inconvenience and loss of productivity such a search would cause, and thus the burden objection
remains wholly valid. See Nova Biomedical Corp. v. i-STAT Corp., 182 F.R.D. 419, 423 (1998)
(“status as a non-party entitled him to ‘consideration regarding expense and inconvenience.”)
(emphasis added).

       Custody and Control. As discussed, all the documents you request are solely in the
custody and/or control of JMBP. However, we note that we have not withheld any otherwise
relevant documents on this basis.

        Confidential Information. We understand that there is a protective order in place, and
produced documents accordingly. We have not withheld any otherwise relevant documents on
this basis. However, we reiterate our statement above that JMBP disagrees that Apprentice
materials that do not relate to ACN are relevant or discoverable in this matter.

      Requests 1 and 3 to MGM; Request 1 to JMBP. We confirm that we produced all
documents relating to this inquiry, that JMBP was able to locate after a reasonable search, dated
between 2008 and 2013.

       Requests 2, 4, 5, 6, 7 to MGM; Requests 2, 3 to JMBP. We understand that Plaintiffs
have narrowed the topics for these requests. We respond to each of the revised requests as
follows:

         1. Plaintiffs request Documents concerning the exclusive access to the live finale of The
            Celebrity Apprentice granted to four ACN representatives in February 2015. JMBP


                                                 2
          Case 1:18-cv-09936-LGS Document 174-9 Filed 02/21/20 Page 4 of 6
November 22, 2019
Page 3




              will produce non-privileged documents concerning access by four ACN
              representatives to the live finale, to the extent such documents exist and can be
              located after a reasonable search.

         2. Plaintiffs request Documents sufficient to show how brands were selected to appear
            on The Celebrity Apprentice. It is not apparent when precise types of documents you
            seek with this request, and, in particular, what would qualify as “sufficient to show.”
            The documents JMBP has already produced are sufficient to show how ACN was
            selected for The Celebrity Apprentice, which would appear to be the limit of
            relevance for this issue. The following paragraph summarizes the principal ways in
            which task partners were selected for the relevant seasons of The Celebrity
            Apprentice.

              Task partners were generally selected for The Celebrity Apprentice in one of three
              ways. The first way would be through various large advertising agencies, who
              worked with show producers and communicated instances when clients of the
              agencies were interested in appearing on the show. A second way would be when
              task partners were recommended or introduced through Mr. Trump or his agents. In
              either of the foregoing instances, the task partner would ultimately only be chosen to
              appear on the show if an appropriate creative task could be devised by the show’s
              creative team to work with the task partners’ product or brand, and if a mutually
              agreeable contract could be entered. The third way of selecting a task partner would
              occur when the show’s creative team devised a task, but lacked an appropriate
              partner; in those instances, a person from the show’s production would contact
              companies offering the kind of product appropriate for the task, with the goal of
              engaging the company for the particular task. In addition to these three ways, the
              show’s network, NBC, would occasionally suggest task partners, who would then be
              evaluated through the normal intake process.

         3. Plaintiffs request Documents sufficient to show how ACN was selected to appear on
            The Celebrity Apprentice. JMBP has already provided documents sufficient to show
            how ACN was selected.

        Request 8 to MGM; Request 4 to JMBP. As discussed on the call, this request poses a
considerable burden to nonparty JMBP. While we understand that you are willing to cover all
monetary costs, this is only one element of the burden the production of these videos would have
on our client. Accessing, identifying, and producing the requested footage will require a
considerable effort. The raw footage is voluminous, and stored in obsolete formats that will
require equipment rental even to review. JMBP would need to either pull personnel from their
daily tasks or retain and pay outside legal counsel to review hundreds of hours of footage to
identify tapes that are potentially responsive to your request. Additionally, after responsive tapes
are identified, these tapes would need to be viewed by Plaintiffs’ counsel in a secure viewing
room on the premises of MGM, with JMBP personnel and counsel in attendance. The diversion
of personnel and resources for such a lengthy time creates a undue hardship on nonparty JMBP,
and is alone reason for this request to be quashed. See, e.g. Concord Boat Corp. v. Brunswick
Corp., 169 F.R.D. 44, 53 (1996) (finding subpoena on nonparty unduly burdensome in part

                                                   3
          Case 1:18-cv-09936-LGS Document 174-9 Filed 02/21/20 Page 5 of 6
November 22, 2019
Page 4




because it would “subject numerous [nonparty] employees and managers in several branch
offices to countless hours of research, analysis, and compilation”).

        Furthermore, the substantial burden is particularly not proportional to the needs of the
case as the requested footage is at best tangentially related to your claims. The crux of the
Amended Complaint appears to be that the Trump Enterprise fraudulently endorsed and
promoted ACN, which led class members to invest in the company. These allegations relate to
public representations by the Trump Enterprise that were relied on by the class members. As the
footage that sought was never viewed by any class member, it necessarily had no bearing on any
member’s decision to invest in ACN.

        Instead, you claim that the footage is relevant because it is bears on “the falsity of
Defendants’ statements about ACN and the nature of their relationship with the company, as well
as Defendants’ knowledge that those statements were false.” (Letter at 2.) But this claim does
not make sense. Footage of ACN executives on set preparing for filming does not bear on the
truth or falsity of Defendants’ statements or Defendants’ knowledge. While you have speculated
on our meet and confer calls that perhaps there is footage that might show Mr. Trump interacting
somehow in a culpable way with ACN representatives, this is rank speculation unsupported by
any specific evidence that such footage exists. To the contrary, the structure and typical format
of the show makes it a virtual certainty that such footage does not exist. Mr. Trump was
typically filmed with task partners in only two instances: (1) at the beginning of an episode when
introducing the task; and occasionally (2) outside the boardroom when discussing the casts’
performance of the task with the task partners. The task partners were not otherwise present with
Mr. Trump on set, and would not have been filmed together. Furthermore, the documents
produced to date demonstrate that ACN executives interacted in a normal, professional fashion
with The Celebrity Apprentice production staff, and there is simply no basis for your speculation
that the footage contains information helpful to plaintiffs’ case.

        Finally, the burden on JMBP in reviewing the footage is unjustified because information
about whether Mr. Trump knowingly made false statements about ACN, on The Celebrity
Apprentice or otherwise, can be acquired through far less invasive means, including from
Defendants. Considering the burden this request places on a nonparty, the remote
unsubstantiated possibility that Trump and ACN may have discussed some allegedly fraudulent
scheme on tape, without any reason to believe such footage exists, does not justify this request.
See Lemanik, S.A. v. McKinley Allsopp, Inc., 125 F.R.D. 602, 608 (S.D.N.Y. 1989) (“it has long
been the rule in this Circuit that ‘the parties should not be permitted to roam in shadow zones of
relevancy and to explore matter which does not presently appear germane on the theory that it
might conceivably become so.”); Citizens Union of City of New York v. Attorney General of New
York, 269 F. Supp. 3d 124, 141 (S.D.N.Y. 2017) (Information that “may or may not have been
considered” does not “justify turning discovery into a fishing expedition into non-public
information.”); Tucker v. Amer. Intern. Grp., 281 F.R.D. 85, 95 (D. Conn. 2012) (courts are
“loathe to permit such sweeping fishing expeditions” that seek to “dredge the ocean of []
electronically stored information and records in an effort to capture a few elusive, perhaps non-
existent fish”).




                                                4
          Case 1:18-cv-09936-LGS Document 174-9 Filed 02/21/20 Page 6 of 6
November 22, 2019
Page 5




        Request 10 to MGM; Request 6 to JMBP. JMBP has already produced multiple
examples of the promotional materials used in relation to ACN’s appearance on the show. We
understand that plaintiffs would like to review an additional sample of materials other than those
provided. However, such promotional materials would typically have been prepared by the
show’s network, not the producers. Any further materials that JMBP has would be contained on
show footage, which review is subject to all the same burden concerns discussed above.
Moreover, to the extent that ACN was provided and used such materials, as plaintiffs allege in
their complaint, such materials are more readily accessible from ACN. Accordingly, JMBP does
not believe it is necessary or appropriate to produce additional materials at this time.

        Request 11 to MGM; Request 7 to JMBP. As discussed on the call, JMBP will produce a
document containing all fees paid by the task partners (with names of the task partners redacted)
for appearances on Season 8 and Season 11 of The Celebrity Apprentice. This will be sufficient
to demonstrate that the fees paid by ACN were consistent with the range of fees paid by other
task partners in those seasons.

        Request 12 to MGM; Request 8 to JMBP. As discussed on our call, Mr. Trump was not
involved in editing The Celebrity Apprentice. He did not review footage, suggest cuts, or edit
the footage after it was shot prior to airing. He or his agents would typically be provided with a
short script for the task delivery at the beginning of the show (examples of this delivery script for
ACN are included in JMBP’s production). During filming, Mr. Trump would sometimes provide
suggestions regarding portions of the “boardroom” section of the show that he believed should
be included in the final episode. Mr. Trump was generally uninvolved with, and did not provide
suggestions relating to footage for, the task portions of the show.

       We will work on gathering the additional documents discussed in this letter. Please let us
know if you would like to discuss any of the matters further.

                                              Best regards,



                                              Jessica Stebbins Bina
                                              of Latham & Watkins, LLP




                                                 5
